In re Louisiana State University and Agricultural and Mechanical College; Medical Center of Louisiana at New Orleans; University Medical Center-Lafayette; Earl K. Long Medical Center; Huey P. Long Medical Center; E.A. Conway Medical Center; W.O. Moss Regional Medical Center-Lafayette; Louisiana State University Medical Center-Shreveport; Leonard J. Chabert Medical Center; Lallie Kemp Hospital; University Hospital; Washington-St. Tammany Regional Medical Center; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. E, No. 99-9855; to the Court of Appeal, Fourth Circuit, No. 2001-C-0541.
Denied.
VICTORY, J., would grant the writ.